I115th CONGRESS1st SessionH. R. 946IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mrs. Davis of California introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to allow all eligible voters to vote by mail in Federal elections. 
1.Short TitleThis Act may be cited as the Universal Right to Vote by Mail Act of 2017. 2.FindingsCongress finds the following: 
(1)An inequity of voting rights exists in the United States because voters in some States have the universal right to vote by mail while voters in other States do not. (2)Many voters often have work, family, or other commitments that make getting to polls on the date of an election difficult or impossible. Under current State laws, many of these voters are not permitted to vote by mail. 
(3)29 States and the District of Columbia currently allow universal absentee voting (also known as no-excuse absentee voting), which permits any voter to request a mail-in ballot without providing a reason for the request, and no State which has implemented no-excuse absentee voting has switched back. (4)Voting by mail gives voters more time to consider their choices, which is especially important as many ballots contain greater numbers of questions about complex issues than in the past due to the expanded use of the initiative and referendum process in many States. 
(5)Allowing all voters the option to vote by mail can lead to increased voter participation. (6)Allowing all voters the option to vote by mail can reduce waiting times for those voters who choose to vote at the polls. 
(7)Voting by mail is preferable to many voters as an alternative to going to the polls. Voting by mail has become increasingly popular with voters who want to be certain that they are able to vote no matter what comes up on Election Day. (8)No evidence exists suggesting the potential for fraud in absentee balloting is greater than the potential for fraud by any other method of voting. 
(9)Many of the reasons which voters in many States are required to provide in order to vote by mail require the revelation of personal information about health, travel plans, or religious activities, which violate voters’ privacy while doing nothing to prevent voter fraud. (10)State laws which require voters to obtain a notary signature to vote by mail only add cost and inconvenience to voters without increasing security. 
3.Promoting Ability of Voters to Vote by Mail in Federal Elections 
(a)In GeneralSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:  303A.Promoting Ability of Voters to Vote by Mail (a)In GeneralIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by mail, except to the extent that the State imposes a deadline for requesting the ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official. 
(b)Rule of ConstructionNothing in this section shall be construed to affect the authority of States to conduct elections for Federal office through the use of polling places at which individuals cast ballots on the date of the election. (c)Effective DateA State shall be required to comply with the requirements of this section with respect to elections for Federal office held in years beginning with 2020.. 
(b)Conforming Amendment Relating to EnforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A. (c)Clerical AmendmentThe table of contents for such Act is amended by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 303A. Promoting ability of voters to vote by mail.. 
